                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DMSION
                                    No. 7:11-CR-72-D



UNITED STATES OF AMERICA                    )
                                            )
                v.                          )              ORDER
                                            )
JIMMY PATTERSON, JR.,                       )
                                            )
                       Defendant.           )


       The United States shall file a response to defendant's motion for credit for time served

[D.E. 56] not later than March 20, 2020.

       SO ORDERED. This 1C. day of February 2020.



                                                       ~    Do"u
                                                       . J S C. DEVER ill
                                                       United States District Judge
